DETAILED ACTION
Status of Application
1.	The claims 1-15 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received. 

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 08/12/2020 and 12/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2, 4-6, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 is indefinite because it contains limitations indicated as “preferably” being present. It is unclear if these limitations must be met in order for a glass to fall under the metes and bounds of the claim. 
Claims 4-5 are similarly indefinite because they contain limitations indicated as “preferably” being present. It is unclear if these limitations must be met in order for a glass to fall under the metes and bounds of the claims.
The language of instant claim 6 is unclear as to how the claimed glass is derived from the process steps of the instant claim. Further, the claim states that the raw materials and NH4NO3 are mixed “evenly,” and it is unclear if this is meant to indicate that the raw material amount (presumably those ingredients other than ammonium nitrate) and NH4NO3 are present in equal amounts, or if this is meant to indicate uniform mixing. 
Claim 9 states that the raw materials and NH4NO3 are mixed “evenly,” and it is unclear if this is meant to indicate that the raw material amount (presumably those ingredients other than ammonium nitrate) and NH4NO3 are present in equal amounts, or if this is meant to indicate uniform mixing. 
Claims 10-11 are similarly indefinite because they contain limitations indicated as “preferably” being present. It is unclear if these limitations must be met in order for a glass to fall under the metes and bounds of the claims.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peuchert et al (US 6417124).
Regarding claim 1, Peuchert et al teaches an alkali-free aluminoborosilicate glass comprising 53-68 wt% SiO2, 3-13 wt% B2O3, 12-24 wt% Al2O3, 0.5-9 wt% MgO, 0-9 wt% CaO, 0-9 wt% SrO, 0-12 wt% BaO, 0-5 wt% ZnO, 0-3 wt% TiO2, and up to 5 wt% La2O3 (see claims 2 and 4). The glass is alkali-free, indicating a R-2O content of less than 0.05 wt%. Peuchert et al does not teach an exemplary embodiment glass wherein the amount of each of the components of instant claim 1 falls within the corresponding ranges of said claim. However, as shown above, the ranges for each of the components of the Peuchert et al glass closely overlap those of the instant claim. It would therefore have been obvious to one of ordinary skill in the art to prepare a glass meeting each compositional limitation of instant claim 1 through routine optimization and experimentation with the overlapping Peuchert ranges. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
As such, Peuchert et al teaches a glass that is compositionally equivalent to that of the instant claims. Peuchert does not teach the T100 temperature or surface tension at 1300 °C of the inventive glasses. However, as the glass of Peuchert et al is compositionally and structurally equivalent to that of the instant claims, it necessarily also has equivalent temperature at which the viscosity is 100 P and surface tension at 1300 °C. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). As such, each limitation of instant claim 1 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
Regarding claim 2, as discussed above, Peuchert et al teaches a glass that is compositionally and structurally equivalent to that of the instant claims. The liquidus temperature and strain point are dependent from the glass composition, and thus the Peuchert glass would also have equivalent strain point and liquidus temperature that meet the values of the instant claim. 
Regarding claim 3, as discussed above, Peuchert et al teaches a glass comprising significantly overlapping ranges for each component of the instant claim, thus rendering obvious the limitations based thereon. Each further limitation of claim 3 is therefore met by the teachings of the prior art of record. 
Regarding claim 4, each compositional limitation of the claim is met by the Peuchert et al teachings because the corresponding ranges taught therein overlap and thus render obvious those of said claim. 
Regarding claim 5, Peuchert et al teaches that the inventive glass comprises 0-2 wt% SnO2. 
Regarding claim 6, Peuchert et al teaches that the inclusion content of the inclusions such as bubbles should be minimized, and does not teach any inclusion content greater than 0.5/Kg. As such, this property/structural limitation of the instant claim is necessarily met by the teachings of the prior art of record. The product-by-process limitations of instant claim 6 only hold patentable weight in distinguishing the claimed glass over that of the prior if they necessarily impart any structural or compositional limitations not found in the prior art glass. In this instant case, there are not product features shown to be necessarily imparted by the process limitations. As such, each patentably weighted limitation of instant claim 6 is met by the teachings of the prior art of record, and the claim is not patentably distinct. 
Regarding claim 7, Peuchert et al teaches a glass with low inclusions and having a composition meeting each limitation of instant claim 1. 
Regarding claim 8, the product-by-process limitations of the claim only hold patentable weight in distinguishing the claimed glass over that of the prior if they necessarily impart any structural or compositional limitations not found in the prior art glass. In this instant case, there are not product features shown to be necessarily imparted by the process limitations. As such, each patentably weighted limitation of instant claim 8 is met by the teachings of the prior art of record, and the claim is not patentably distinct. 
Regarding claim 13, Peuchert et al teaches a low-inclusion glass meeting each compositional limitation of instant claim 7 and produced by an equivalent method. Thus, while Peuchert et al does not disclose gaseous inclusion content in terms of 0.02 mm diameter, the inclusion content in profile in Peuchert is necessarily equivalent to that of the equivalent instantly claimed glass, and the limitations pertaining to inclusions are therefore met by the teachings of the prior art of record. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
The limitation relating to ZrO2 before and after melting is a limitation pertaining to an intermediate state of the glass, and not to only the final product that is actually claimed. As such, a limitation to a compositional condition of the glass in terms of ZrO2 that may be present before melting does not hold patentable weight in distinguishing the claim over an equivalent glass taught by the prior art. Peuchert therefore teaches a glass meeting each patentably weighted limitation of instant claim 13. 
Regarding claim 14, as above, the equivalent glass taught by Peuchert et al would have equivalent inclusions to those of the instantly claimed glass, and thus the limitations (1) and (3) are met by the teachings of the prior art of record. As also discussed above, the limitations to ZrO2 content in the glass before melting do not hold patentable weight in distinguishing the final glass product that is claimed. The further limitations of claim 14 are therefore met by the teachings of the prior art of record. 
10.	Claims 9-10, 12, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peuchert et al (US 6417124) in view of Lautenschlager et al (US 6465381).
	Regarding claim 9, Peuchert et al teaches a method of forming a glass that, as shown above, meets each compositional limitation of instant claim 1. Peuchert further teaches that the glass has a low bubble/inclusion content. The Peuchert glass is made by a method comprising mixing raw materials, melting, molding, and annealing (see column 6, lines 24-32 and column 7, lines 45-50, which teaches annealing). Claim 9 differs from Peuchert because Peuchert does not teach that the method involves mixing the raw materials with NH4NO3. However, it would have been obvious to one of ordinary skill in the art to modify Peuchert in view of Lautenschlager et al in order to include NH4NO3 in the Peuchert batch composition. Lautenschlager et al teaches an alkali-free aluminoborosilicate glass that is similarly composed to that of Peuchert, and that is used in equivalent display applications. Lautenschlager teaches that NH4NO3 is added to the batch in amounts of between 0.2 and 3% by weight because the strong oxidizing effect of NH4NO3 stabilizes the refining agent SnO2 in the melting region in its tetravalent form so that a premature oxygen release is avoided (see column 7, lines 4-10). One of ordinary skill in the art would have recognized that this stabilization would also be desirable for the SnO2 refining agent that can be a component in the Peuchert batches, and thus one would have had motivation to include the NH4NO3 component therein. One would have had a reasonable expectation of success in the modification because of the aforementioned compositional similarity between the Peuchert and Lautenschlager glasses. 
	Because the glass batch taught by Peuchert is compositionally equivalent to that of the instant claims and through obvious modification in view of Lautenschlager comprises an equivalent NH4NO3- component, and because the glass is melted in the temperature range as that disclosed in the instant Specification, gaseous inclusions would be removed equivalently in the process taught by Peuchert in view of Lautenschlager. Said inclusions would thus be removed in the viscosity range of 210-500 P. Each limitation of instant claim 9 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 10, Lautenschlager teaches a NH4NO3 content in the inventive glass batch of 0.2-3 wt% (see claim 6). 
Regarding claim 12, as discussed above, Peuchert in view of Lautenschlager teaches a method meeting each limitation of instant claim 9. The method leads to a glass having a low inclusion content that meets each limitation of instant claim 12. 
Regarding claim 15, Peuchert teaches glasses having densities lower than 2.7 g/cm3 and CTE values of less than 40x10-7/°C (see Table). Peuchert does not specify the Young’s modulus, transmittance at 308 nm, or thermal shrinkage at 600 °C/10 min of the inventive glasses. However, as the glasses of Peuchert are equivalent to those of the instant claims, as shown above, the transmittance, modulus, and shrinkage properties are also necessarily equivalent. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Each limitation of instant claim 15 is therefore met by the teachings of the prior art of record, and the claim is not patentably distinct. 
11.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peuchert et al (US 6417124) in view of Lautenschlager et al (US 6465381) and in further view of Murata et al (US 6881692).
	Regarding claim 11, the claim differs from Peuchert et al in view of Lautenschlager et al as applied above because they do not teach a machining step after forming the inventive glass. However, it would have been obvious to one of ordinary skill in the art to modify Peuchert et al in further view of Murata et al in order to use such a machining step in shaping articles formed from the glass. Murata et al teaches a similar alkali-free aluminoborosilicate glass to that taught by Peuchert et al. Murata teaches shaping the glass by cutting in order to form plates for the production of display substrates (see column 1, lines 20-30). One of ordinary skill would have had motivation to use this known technique in shaping the Peuchert et al glasses because doing so would be recognized as an advantageous method for forming an article from the glass, for the same purposes as those taught therein. As such, each limitation of instant claim 11 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.  
Conclusion
12.	No claim is allowed.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW6 September 2022